).   -   '                                                                                                                                                                                                                                                                     i/l
             .:.;A.;;;O.;;;24;;;5;;;.Ba;,(R;;;;,v;;.·0;;;;2;;;;/0,;;.8/;;;;20.;;;19;,a);;;;lu;;;dg;;;;m;;;;en;;.;ti;;;n;;,;"C;;;;r;;;;im;;;;in;;;;al.:.;Pe:;;;tta,,,yC;;;;•;;;;'';,,.(M;;;;o;;;;d;;;;ifi;;;;ed:,,.)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __;_Pa:;eg;;,;e1;,.;o~f
                                                                                                                                                                                                                                                                          I    ' .

                                                                         UNITED STATES DISTRICT COURT
                                                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                                 United States of America                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                                           V.                                                                                   (For Offenses Committed On or After November I, 1987)


                                               Guadalupe Tapia-Vasquez                                                                                          Case Number: 3:19-mj-23985

                                                                                                                                                               Chloe S. Dill, ·-
                                                                                                                                                               Defendant's Attorne

             REGISTRATION NO. 89452298
                                                                                                                                                                                                                     FILED
             THE DEFENDANT:                                                                                                                                                                                          SEP 3 0 2019
               IZl pleaded guilty to count(s) -=-l-=o=-f-=C-=o.;:m2p:::la=i=nt.:___ _ _ _ _ _ _ _ _ _./--'~::t''.E~-cRK-··,-,"u..;;.,..J~~i:ms=r-eeHR'l'--1-
               D was found guilty to count( s)                                                        , ~~UTHERN DISTRICT OF CALIFORNIA
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                                          Nature of Offense                                                                                                                                 Count Number(s)
             8: 1325                                                  ILLEGAL ENTRY (Misdemeanor)                                                                                                                       1

               •       The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - ' -
               •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States:

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of: 1
                                                                   '/
                                                                •\TIME SERVED                                                                        D _ _ _ _ _ _ _ _ _ days

               [gj Assessment: $ 10 WAIVED         IZl Fine: WAIVED
               IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                         Monday, September 30, 2019
                                                                                                                                                         Date of Imposition of Sentence


             Received - - - - - - - - -
                                    DUSM
                                                                                                                                                        IllilLt~OCK
                                                                                                                                                         UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                                                                                                                       3:19-mj-23985
